Exhibit 10.1

LOGO [g901729img1.jpg]

April 2, 2015

Brian Farley

3600 Holly Lane North, Suite 40

Plymouth, MN 55447

Dear Brian:

This letter describes certain compensation changes in connection with your
transition from Chief Executive Officer of Entellus Medical, Inc. (“Entellus”)
to your new role as Executive Chairman of the Entellus Board of Directors. In
signing this letter, you hereby consent and agree to the terms of your
employment relationship with Entellus set forth below, effective April 2, 2015.
This letter shall constitute an amendment to your employment letter agreement,
dated March 8, 2010 and your severance agreement, dated January 1, 2015 (the
“Severance Agreement”).

1. Position. Effective as of April 2, 2015, you will continue as an employee of
Entellus in the position of Executive Chairman of the Board of Directors.

2. Base Salary and Annual Bonus. As compensation for your services in 2015 as
Executive Chairman, you will receive a prorated percentage of your current
annual base salary (which is $550,000 on an annualized basis), effective as of
April 2, 2015. You will remain eligible to receive an annual cash bonus in
accordance with the Company’s annual bonus program for the Company’s 2015 fiscal
year, and your target bonus will equal 75% of your base salary actually earned
in 2015.

3. Stock Options. As Executive Chairman, you will continue to provide service to
Entellus and your currently-outstanding stock options will continue to vest
through such service in accordance with the terms of the stock option
agreements.

4. Severance. You further agree that neither the foregoing nor any action taken
by Entellus in connection therewith (including without limitation the
appointment of a new Chief Executive Officer of Entellus) will constitute a
termination of your employment without Cause or an event giving rise to Good
Reason for purposes of your Severance Agreement or any other agreement between
you and Entellus.

 

Sincerely, /s/ Robert S. White /s/ Guido Neels Robert S. White Guido Neels
Entellus Medical, Inc. Compensation Committee Chairman Accepted, Acknowledged
and Agreed: /s/ Brian Farley

 

Name: Brian Farley